(2008) (explaining the distinction between good cause and excusable
                neglect). Accordingly, finding no abuse of discretion, we
                                ORDER the judgment of the district court AFFIRMED.



                                               A--LA ..94■41            , C.J.
                                            Hardesty



                Saitta                                        Gibbons



                cc:       Hon. Elissa F. Cadish, District Judge
                          Michael H. Singer, Settlement Judge
                          Pengilly Law Firm
                      •   Robison Belaustegui Sharp & Low
                          Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                        2
(0) I947A ern